DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.  The new reference Bishop (U.S. Publication No. 2018/0328157 A1) discloses the delivery of high pressure fluid.  The fluid delivery system includes a mobile or transportable support platform that can easily secure the equipment to the platform or permanently install the equipment to the platform for easy transport.  The Bishop reference as stated in para 0003 can be used to transport oil.  The Bishop reference meets the limitations of the instant application since the equipment can be securely or permanently fastened to the transport mechanism as a single unit and be moved from one location to another.  


Allowable Subject Matter
Claims 13-20 are allowed.
With respect to claim 13, the prior art fails to teach in combination with the rest of the limitations in the claim:  “transporting the oil transport apparatus to the location of a housing receptacle based upon the measured oil quality, where:
if the oil quality relative to the set point indicates continued use for cooking operations: transporting the oil transport apparatus to the location of a fryer unit, connecting the discharge of the pump to the inlet of the fryer unit, and transferring the oil from the storage tank of the oil transport apparatus to the fryer unit; or,
if the oil quality relative to the set point indicates disposal of the oil: transporting the oil transport apparatus to the location of a storage receptacle, connecting the discharge of the pump to the inlet of the storage receptacle, and transferring the oil from the storage tank of the oil transport apparatus to the storage receptacle.”

Claims 14, 16 and 18-20 are allowable due to their dependencies on claim 13; claim 15 is allowable due to its dependency on claim 14; claim 17 is allowable due to its dependency on claim 16.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzo (2007/0227597 A1) in view of Robertson et al. (U.S. Publication No. 2016/0033463 A1) and further in view of Bishop (U.S. Publication No. 2018/0328157 A1).


With respect to claim 1, Palazzo discloses an apparatus for oil (col. 1, lines 35-38), comprising:
a storage tank for receiving oil (see storage tank 34 shown in Fig. 1);
a pump having at least one suction line for drawing oil (pump 20 is turned on and the oil is sucked out of the reservoir 32 shown in Fig. 1; para 0046, lines 5-8) and at least one discharge for dispensing oil (para 0046, lines 5-13).
Palazzo does not disclose an oil quality sensor for measuring the quality of oil received in the storage tank.
  Robertson et al. discloses an oil quality sensor for measuring the quality of oil received in the storage tank (the cooking oil quality measurements are taken by sensor 400 shown in Fig. 5; para 0042, lines 19-21).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Palazzo to include an oil quality sensor for measuring the quality of oil received in the storage tank as taught by Robertson et al. to discard the cooking oil in filtration loop that is poor quality cooking oil (para 0047, lines 1-5).
    The combination of Palazzo and Robertson et al. does not disclose a frame designed to transport the apparatus as a single unit from one location to another.
     Bishop discloses a frame designed to transport the apparatus as a single unit from one location to another (see Fig. 3; a support surface 112 for holding equipment via nut/bolts, straps and having one or more raised surface areas to secure items thereto and receiving items in a slidable communication; this device is used to carry items like a mobile hydraulic fluid system; para 0057, lines 1-21; para 0036, lines 1-4; the fluid system could be securely fastened to the mobile apparatus or may have a permanent installation).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palazzo and Robertson et al. to include a frame designed to transport the apparatus as a single unit from one location to another as taught by Bishop to predictably allow for a mobile device to easily transport equipment from one location to another in a safe and effective manner.
 

With respect to claim 5, the combination of Palazzo, Roberston et al. and Bishop discloses the apparatus of claim 3, wherein the frame further comprises wheels (see Bishop Fig. 3 having wheels 107 for transport of the system 100).

With respect to claim 6, the combination of Palazzo, Roberston et al. and Bishop discloses the apparatus of claim 1, wherein the oil quality sensor is an inline oil quality sensor located in the discharge of the pump (see Roberston et al. para 0041, lines 1-7).

With respect to claim 7, the combination of Palazzo, Roberston et al. and Bishop discloses the apparatus of claim 1, wherein the discharge further comprises a return wand for dispensing oil (see Wand 30 shown in Fig. 1; para 0045, lines 1-5).

With respect to claim 8, the combination of Palazzo and Roberston et al. discloses the apparatus of claim 4, wherein the oil quality sensor is a TPM sensor (see Palazzo para 0021, lines 1-4).



Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzo (2007/0227597 A1) in view of Robertson et al. (U.S. Publication No. 2016/0033463 A1) and in view of Bishop (U.S. Publication No. 2018/0328157 A1) as applied to claims 1 and 5-8  above and further in view of Behmann (U.S. Patent No. 5,254,253).

  With respect to claim 2, the combination of Palazzo, Robertson et al. and Bishop discloses the apparatus of claim 1.
The combination of Palazzo, Robertson et al. and Bishop does not specifically disclose further comprising an oil filter located in the storage tank.
  Behmann discloses further comprising an oil filter located in the storage tank (col. 3, lines 42-47).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palazzo, Robertson et al. and Bishop to include an oil filter located in the storage tank as taught by Behmann to discard any unnecessary waste.


With respect to claim 3, the combination of Palazzo, Roberston et al. Bishop and Behmann discloses the apparatus of claim 2, wherein the oil quality sensor measures the quality of filtered oil (see Robertson et al. the cooking oil quality measurements are taken by sensor 400 shown in Fig. 5; para 0042, lines 19-21).


Claims 9, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzo (2007/0227597 A1) in view of Robertson et al. (U.S. Publication No. 2016/0033463 A1) and further in view of Behmann (U.S. Patent No. 5,254,253) as applied to claims 2 and 3 above and further in view of Bishop (U.S. Publication No. 2018/0328157 A1).


With respect to claim 9, Palazzo discloses an apparatus for oil (col. 1, lines 35-38), comprising:
a storage tank for receiving oil (see storage tank 34 shown in Fig. 1), wherein the storage tank has an opening designed to receive oil directly from a fryer unit during cooking operations (para 0043 and para 0044);
a pump having at least one suction line for drawing oil and at least one discharge for dispensing oil (pump 20 is turned on and the oil is sucked out of the reservoir 32 shown in Fig. 1; para 0046, lines 5-8);
Palazzo does not disclose an oil filter located in the storage tank; and,
an oil quality sensor for measuring the quality of oil received in the storage tank.
  Robertson et al. discloses an oil quality sensor for measuring the quality of oil received in the storage tank (the cooking oil quality measurements are taken by sensor 400 shown in Fig. 5; para 0042, lines 19-21).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Palazzo to include an oil quality sensor for measuring the quality of oil received in the storage tank as taught by Robertson et al. to discard the cooking oil in filtration loop that is poor quality cooking oil (para 0047, lines 1-5).

     Bishop discloses a frame designed to transport the apparatus as a single unit from one location to another (see Fig. 3; a support surface 112 for holding equipment via nut/bolts, straps and having one or more raised surface areas to secure items thereto and receiving items in a slidable communication; this device is used to carry items like a mobile hydraulic fluid system; para 0057, lines 1-21; para 0036, lines 1-4; the fluid system could be securely fastened to the mobile apparatus or may have a permanent installation).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palazzo, Robertson et al. and Behmann to include a frame designed to transport the apparatus as a single unit from one location to another as taught by Bishop to predictably allow for a mobile device to easily transport equipment from one location to another in a safe and effective manner.
    Further, the combination of Palazzo, Roberston et al. and Bishop does not disclose an oil filter located in the storage tank.
     Behmann discloses further comprising an oil filter located in the storage tank (col. 3, lines 42-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palazzo, Robertson et al. and Bishop to include an oil filter located in the storage tank as taught by Behmann to discard any unnecessary waste.
  

        
(see Robertson et al. oil sensor 400 along the suction line of the pump 65 shown in Fig. 2 in the fryer housing).

With respect to claim 11, the combination of Palazzo, Robertson et al., Bishop and Behmann discloses the apparatus of claim 9, wherein the oil quality sensor is an inline sensor located in the discharge of the pump (see Palazzo para 0046, lines 5-13).

With respect to claim 12, the combination of Palazzo, Robertson et al., Bishop and Behmann discloses the apparatus of claim 9, wherein the discharge of the pump further comprises a return wand for dispensing oil (see Palazzo 30 shown in Fig. 1; para 0045, lines 1-5).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palazzo (2007/0227597 A1) in view of Robertson et al. (U.S. Publication No. 2016/0033463 A1) and further in view of Bishop (U.S. Publication No. 2018/0328157 A1) as applied to claims 1 and 5-8 above and further in view of Savage et al. (U.S. Publication No. 2008/0282905 A1).


With respect to claim 4, the combination of Palazzo, Roberston et al. and Bishop discloses the apparatus of claim 1.
The combination of Palazzo, Robertson et al. and Bishop does not disclose wherein the oil quality sensor is an in-vat oil quality sensor.
(para 0212, lines 1-6; the vat 14 includes two fluid activated switches or sensors).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palazzo, Robertson et al. and Bishop to include wherein the oil quality sensor is an in-vat oil quality sensor as taught by Savage et al. to provide a signal to the control system proportional to oil level within the vat (para 0212, lines 1-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866